Exhibit 10.1 EXECUTION COPY Published CUSIP Number: 389376AR5 Revolving Credit CUSIP Number: 389376AS3 Term Loan CUSIP Number: 389376AT1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of June 13, 2014 by and among GRAY TELEVISION, INC., as Borrower, THE LENDERS REFERRED TO HEREIN, as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and Issuing Bank, BANK OF AMERICA, N. A., as Syndication Agent, and ROYAL BANK OF CANADA, as Documentation Agent WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and RBC CAPITAL MARKETS 1 as Joint Lead Arrangers and Joint Bookrunners 1 RBC Capital Markets is a brand name for the capital markets businesses of Royal Bank of Canada and its affiliates. TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section 1.1 Defined Terms 1 Section 1.2 Interpretation 43 Section 1.3 Cross References 43 Section 1.4 Accounting Provisions 43 Section 1.5 Rounding 44 Section 1.6 References to Agreement and Laws 44 Section 1.7 Times of Day 44 Section 1.8 Letter of Credit Amounts 44 Section 1.9 Guaranty 45 ARTICLE 2 LOANS AND LETTERS OF CREDIT 45 Section 2.1 The Loans 45 Section 2.2 Manner of Borrowing and Disbursement 47 Section 2.3 Interest 49 Section 2.4 Fees 53 Section 2.5 Voluntary Commitment Reductions 53 Section 2.6 Prepayments and Repayments 53 Section 2.7 Evidence of Indebtedness; Loan Accounts 57 Section 2.8 Manner of Payment 58 Section 2.9 Reimbursement 59 Section 2.10 Pro Rata Treatment 59 Section 2.11 Capital Adequacy 60 Section 2.12 Taxes 61 Section 2.13 Letters of Credit 64 Section 2.14 Incremental Increases 68 Section 2.15 Cash Collateral 70 Section 2.16 Defaulting Lenders 72 Section 2.17 Reverse Dutch Auction Prepayments 74 Section 2.18 Extensions of Term Loans and Revolving Loan Commitments 76 -i- TABLE OF CONTENTS (continued) Page ARTICLE 3 CONDITIONS PRECEDENT 77 Section 3.1 Conditions Precedent to Effectiveness of Agreement 79 Section 3.2 Conditions Precedent to Each Advance, Swingline Loan and Letter of Credit 83 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 82 Section 4.1 Representations and Warranties 84 Section 4.2 Survival of Representations and Warranties, etc 92 ARTICLE 5 GENERAL COVENANTS 92 Section 5.1 Preservation of Existence and Similar Matters 92 Section 5.2 Business; Compliance with Applicable Law 93 Section 5.3 Maintenance of Properties 93 Section 5.4 Accounting Methods and Financial Records 93 Section 5.5 Insurance 93 Section 5.6 Payment of Taxes and Claims 94 Section 5.7 Compliance with ERISA 94 Section 5.8 Visits and Inspections 94 Section 5.9 [Reserved.] 95 Section 5.10 Use of Proceeds 95 Section 5.11 Indemnity 96 Section 5.12 [Reserved] 97 Section 5.13 Covenants Regarding Formation of Subsidiaries and Acquisitions; Partnership, Subsidiaries; Designation of Subsidiaries 98 Section 5.14 Payment of Wages Section 5.15 Further Assurances Section 5.16 License Subs Section 5.17 Maintenance of Network Affiliations; Operating Agreements Section 5.18 Ownership Reports Section 5.19 Environmental Compliance Section 5.20 Covenants Regarding Post-Closing Deliveries Section 5.21 Additional Material Real Property Collateral -ii- TABLE OF CONTENTS (continued) Page ARTICLE 6 INFORMATION COVENANTS Section 6.1 Quarterly Financial Statements and Information Section 6.2 Annual Financial Statements and Information Section 6.3 Officer’s Compliance Certificates Section 6.4 Copies of Other Reports Section 6.5 Notice of Litigation and Other Matters ARTICLE 7 NEGATIVE COVENANTS Section 7.1 Indebtedness Section 7.2 Limitation on Liens Section 7.3 Amendment and Waiver Section 7.4 Liquidation, Merger; Disposition of Assets or Specified Servicing Provider Sales Section 7.5 Investments Section 7.6 Restricted Payments Section 7.7 Leverage Ratio Section 7.8 Affiliate Transactions Section 7.9 ERISA Liabilities Section 7.10 No Limitation on Upstream Dividends by Subsidiaries Section 7.11 Nature of Business ARTICLE 8 DEFAULT Section 8.1 Events of Default Section 8.2 Remedies Section 8.3 Payments Subsequent to Declaration of Event of Default Section 8.4 Administrative Agent May File Proofs of Claim Section 8.5 Credit Bidding ARTICLE 9 THE ADMINISTRATIVE AGENT Section 9.1 Appointment and Authority Section 9.2 Rights as a Lender Section 9.3 Exculpatory Provisions Section 9.4 Reliance by the Administrative Agent -iii- TABLE OF CONTENTS (continued) Page Section 9.5 Delegation of Duties Section 9.6 Resignation of Administrative Agent Section 9.7 Non-Reliance on Administrative Agent and Other Lenders Section 9.8 No Other Duties, etc Section 9.9 Indemnification Section 9.10 Collateral and Guaranty Matters Section 9.11 Secured Hedge Agreements and Secured Cash Management Agreements ARTICLE 10 CHANGE IN CIRCUMSTANCES AFFECTING LIBOR ADVANCES Section 10.1 LIBOR Basis Determination Inadequate or Unfair Section 10.2 Illegality Section 10.3 Increased Costs Section 10.4 Effect On Other Advances Section 10.5 Claims for Increased Costs and Taxes ARTICLE 11 MISCELLANEOUS Section 11.1 Notices Section 11.2 Expenses Section 11.3 Waivers Section 11.4 Set-Off Section 11.5 Successors and Assigns; Participations Section 11.6 Accounting Principles Section 11.7 Counterparts Section 11.8 Governing Law Section 11.9 Severability Section 11.10 Interest Section 11.11 Table of Contents and Headings Section 11.12 Amendment and Waiver Section 11.13 Entire Agreement Section 11.14 Other Relationships Section 11.15 Directly or Indirectly -iv- TABLE OF CONTENTS (continued) Page Section 11.16 Reliance on and Survival of Various Provisions Section 11.17 Senior Indebtedness Section 11.18 Obligations Several Section 11.19 Survival of Indemnities Section 11.20 Term of Agreement Section 11.21 Advice of Counsel Section 11.22 No Strict Construction Section 11.23 USA Patriot Act Section 11.24 Treatment of Certain Information; Confidentiality Section 11.25 Amendment and Restatement; No Novation ARTICLE 12 WAIVER OF JURY TRIAL Section 12.1 Waiver of Jury Trial ARTICLE 13 HOLDING COMPANY REORGANIZATION Section 13.1 Holding Company Reorganization -v- EXHIBITS Exhibit A - Form of Assignment and Assumption Agreement Exhibit B - Form of Amended and Restated Collateral Agreement Exhibit C - Form of Certificate of Financial Condition Exhibit D - Form of Request for Advance Exhibit E-1 - Form of Revolving Loan Note Exhibit E-2 - Form of Initial Term Loan Note Exhibit E-3 - Form of Incremental Term Loan Note Exhibit E-4 - Form of Swingline Note Exhibit F - Form of Amended and Restated Subsidiary Guaranty Exhibit G-1 - Form of Borrower Loan Certificate Exhibit G-2 - Form of Subsidiary Loan Certificate Exhibit H - Form of Officer’s Compliance Certificate Exhibit I - Form of Auction Procedures Exhibit J - Form of Notice of Account Designation Exhibit K-1 - Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders) Exhibit K-2 - Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants) Exhibit K-3 - Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships) Exhibit K-4 - Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships) SCHEDULES Schedule 1 - Liens Schedule 2 - Stations, Operating Agreements and Licenses Schedule 3 - Litigation Schedule 4 - Subsidiaries Schedule 5 - Affiliate Transactions Schedule 6 - Indebtedness Schedule 7 - Trademarks, Patents, Copyrights Schedule 8 - Labor Matters Schedule 9 - Environmental Matters Schedule 10 - Real Property Schedule 11 - Post-Closing Matters Schedule 12 - Existing Letters of Credit i SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “ Agreement ”) is entered into as of June 13, 2014 by and among GRAY TELEVISION, INC., a Georgia corporation (“ Gray ”), as borrower, the lenders who are party to this Agreement and the lenders who may become party to this Agreement pursuant to the terms hereof, as Lenders (as defined below), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (as defined below). STATEMENT OF PURPOSE The Borrower (as defined below) has requested, and the Lenders have agreed, to extend certain credit facilities to the Borrower on the terms and conditions of this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree as follows: ARTICLE 1 Definitions Section 1.1 Defined Terms . The following terms when used in this Agreement shall have the following meanings: “ Acquisition ” shall mean, whether, in a single transaction or a series of related transactions and whether by purchase, lease (including any lease that contains upfront payments and/or buyout options), exchange, issuance of stock or other equity or debt securities, merger, reorganization or any other method, (a) any acquisition by the Borrower or any Restricted Subsidiary of a majority of the Capital Stock of any other Person which have the ordinary voting power for the election of the board of directors (or equivalent governing body) of such other Person, (b) any acquisition by the Borrower or any Restricted Subsidiary of all or substantially all of the assets of any other Person (including, without limitation, any acquisition by the Borrower or any Restricted Subsidiary of the assets or Capital Stock of any other Person (or the rights to acquire, or assign the right to acquire, such assets or Capital Stock) and the substantially concurrent entry into (or assumption of) a Station Servicing Arrangement) or (c) any other acquisition by the Borrower or any Restricted Subsidiary of the assets constituting a business, division, line of business or a television station (including the FCC License with respect thereto) from another Person which acquisition is not in the ordinary course of business for the Borrower or such Restricted Subsidiary. “ Acquisition Documents ” shall mean, with respect to any applicable Acquisition or Acquisitions (including, without limitation, the Hoak Acquisition and each Specified Acquisition), (a) the applicable purchase agreement (or equivalent), together with all schedules, exhibits, addenda and attachments thereto (including, without limitation, any assignment agreements or options to purchase any rights of any other Persons under the applicable purchase agreement (or equivalent) and any related agreements granting the Borrower or any of its Restricted Subsidiaries the right to assign any of its respective rights under any such agreements), (b) all Shared Services Agreements, Joint Sales Agreements, Local Marketing Agreements, option agreements, put/call agreements, management services agreements (or similar agreements or instruments), as applicable, and other material agreements and documents (if any) entered into (or assumed) in connection with any Sharing Arrangement to which the Borrower, any Restricted Subsidiary or any target of such Acquisition is or will be a party or relating to any television station to be acquired in such Acquisition and (c) subject to Section 6.5 , all other material documents and agreements (if any) entered into by any Credit Party (including, without limitation, all material documents and agreements filed with the FCC), in each case, entered into in connection therewith. “ Adjusted Total Indebtedness ” shall mean, as of any date, the difference between (a) the total amount of Indebtedness of the Borrower and its Restricted Subsidiaries, determined on a consolidated basis, as of such date (excluding any Indebtedness of the type described in clause (b) of the definition of Obligations from the amount determined pursuant to this clause (a)) minus (b) the aggregate amount of Unrestricted cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries then on hand not to exceed $30,000,000. “ Administrative Agent ” shall mean Wells Fargo, in its capacity as Administrative Agent for the Secured Parties or any successor Administrative Agent appointed pursuant to Section 9.6 . “ Administrative Agent Fee Letter ” shall mean that certain letter agreement dated as of May 27, 2014 by and between Wells Fargo and Gray. “ Administrative Agent’s Office ” shall mean the office of the Administrative Agent located at Syndication Agency Services, MAC D1109-019, 1525 W.T. Harris Blvd., Charlotte, NC 28262, or such other office as may be designated pursuant to the provisions of Section 11.1 . “ Administrative Questionnaire ” shall mean an Administrative Questionnaire in a form supplied by the Administrative Agent. “ Advance ” shall mean amounts advanced by the Lenders to the Borrower pursuant to Article 2 on the occasion of any borrowing and having the same Interest Rate Basis and Interest Period; and “ Advances ” shall mean more than one Advance. “ Affiliate ” shall mean, with respect to a Person, any other Person that directly or indirectly through one or more intermediaries Controls, or is Controlled by or is otherwise under common Control with the Person specified. “ Affiliate ” shall also mean, solely with regard to the Borrower and its Subsidiaries, any beneficial owner of Capital Stock representing fifteen percent (15%) or more of the total voting power of such Capital Stock (on a fully diluted basis) of the Borrower or of rights or warrants to purchase such Capital Stock (whether or not currently exercisable) and any Person who would be an Affiliate of any such beneficial owner pursuant to the first sentence hereof. Unless otherwise specified, “ Affiliate ” shall mean an Affiliate of the Borrower. “ Agreement ” shall mean this Second Amended and Restated Credit Agreement, as amended, supplemented, restated or otherwise modified from time to time. “ Applicable Law ” shall mean, in respect of any Person, all provisions of constitutions, laws, statutes, ordinances, rules, treaties, regulations, permits, licenses, approvals, interpretations and orders of Governmental Authorities applicable to such Person, including, without limitation, the Communications Laws, zoning ordinances and all Environmental Laws, and all orders, decisions, judgments and decrees of all courts and arbitrators in proceedings or actions to which the Person in question is a party or by which it is bound. 2 “ Applicable Margin ” shall mean the interest rate margin applicable to Base Rate Advances and LIBOR Advances, as the case may be, in each case determined in accordance with Section 2.3(f) (or, (i) with respect to Incremental Term Loans, as set forth in the applicable Incremental Increase Amendment, and (ii) with respect to any Extended Term Loans or any Revolving Loans made pursuant to any Extended Revolving Loan Commitments, as set forth in the applicable Extension Offer). “ Applicable Period ” shall have the meaning ascribed thereto in Section 2.3(f)(i) . “ Approved Fund ” shall mean any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “ Asset Sale ” shall mean (a) the sale, lease, transfer or other disposition by the Borrower or any Restricted Subsidiary to any Person of any of the Capital Stock of any Restricted Subsidiary or any other assets of the Borrower or any Restricted Subsidiary (including, without limitation, insurance and condemnation proceedings), (b) the entering into of any Station Sharing Arrangement by the Borrower or any Restricted Subsidiary and (c) any Spectrum Tender. “ Assignment and Assumption Agreement ” shall mean any Assignment and Assumption Agreement substantially in the form of Exhibit A attached hereto pursuant to which any Lender, as further provided in Section 11.5 , sells a portion of its Commitments and/or Loans. “ Auction ” shall have the meaning ascribed thereto in Section 2.17(a) . “ Auction Manager ” shall have the meaning ascribed thereto in Section 2.17(a) . “ Auction Notice ” shall have the meaning ascribed thereto in Exhibit I
